This opinion is subject to administrative correction before final disposition.




                                  Before
                     GASTON, STEWART, and COGLEY
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                            Cody J. KELLY
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                               No. 202000031

                             Decided: 29 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                         Glen R. Hines (arraignment)
                           Keaton H. Harrell (trial)

   Sentence adjudged 2 October 2019 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1, confinement for eight months, 1 and a bad-
   conduct discharge.

                               For Appellant:
                  Captain Jeremiah J. Sullivan, JAGC, USN




   1  The convening authority suspended confinement in excess of six months pursu-
ant to a plea agreement.
                   United States v. Kelly, NMCCA No. 202000031
                               Opinion of the Court

                                  For Appellee:
              Lieutenant Commander Jeffrey S. Marden, JAGC, USN
                    Lieutenant Joshua C. Fiveson, JAGC, USN

   Judge COGLEY delivered the opinion of the Court, in which Senior
   Judge GASTON and Judge STEWART joined.

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

COGLEY, Judge:
   Appellant was convicted, consistent with his pleas, of violating a lawful
general order for failing to register privately-owned firearms he kept in his
on-base quarters, wrongful disposition of military property, two specifications
of wrongful appropriation of military property, and two specifications of
obstruction of justice in violation of Articles 92, 108, 121, and 134 of the
Uniform Code of Military Justice [UCMJ]. 2
    After Appellant raised no Assignments of Error [AOE], this Court speci-
fied the following AOE:
             In light of the specific intent required by Article
             121(a)(2), UCMJ, is there a substantial basis in law or
             fact to question Appellant’s guilty plea to wrongful
             appropriation as alleged in Charge III, Specification
             1, where Appellant stated during the providence in-
             quiry that his intent in taking possession of two radi-
             os belonging to his unit was to fix and return them in
             order to “look useful” to the unit?
             See United States v. Taylor, 44 C.M.R. 274 (C.M.A.
             1972); United States v. McGowan, 41 M.J. 406 (C.A.A.F.
             1995).
Appellant requests that we answer that question in the affirmative, dismiss
the specification at issue and reassess the sentence.




   2   10 U.S.C. §§ 892, 908, 921, 934.


                                          2
                United States v. Kelly, NMCCA No. 202000031
                            Opinion of the Court

    We find merit in the specified AOE and set aside and dismiss Specifica-
tion 1 of Charge III in our decretal paragraph. We affirm the remaining
findings and, upon reassessment, affirm the sentence.

                                I. BACKGROUND

    The events that are the subject of the charges in this case came to light
following a February 2018 command investigation by the 8th Marine Regi-
ment, 2nd Marine Division, into four missing radios from the communica-
tions section. The investigation, which included an extensive search by
members of the unit, including Appellant, failed to locate the missing radios.
However, on 5 June 2018, another Marine recognized two of the missing
radios in the garage of Appellant’s on-base home, took pictures of the serial
numbers with his cell phone, and reported his discovery to the command.
    Appellant learned of the report from a master sergeant in his chain of
command, who called to tell him the command was aware he had the radios.
Worried that military police might already be at his house, Appellant parked
some distance away and snuck into his garage to retrieve the two radios and
four radio pouches. He and his wife then drove to a nearby nature trail and
Appellant discarded the two radios and four radio pouches in the woods. 3 The
next morning, having changed his mind about the hiding place, he retrieved
the two radios and four pouches from the woods and discarded them in a
trash can.
    A search of Appellant’s residence revealed a significant amount of other
military property in Appellant’s possession, as well as five unregistered
weapons, but did not turn up the radios or the pouches. The additional items
of military property included two Toughbook laptops, nine Solar Portable
Alternative Communications Energy System [SPACES] kits, one ceiling
mount projector, seven SPACES solar panels, one SPACES Starpower mod-
ule and sling, nine Motorola batteries, and one component adaptor. The total
value of all of the military property found in Appellant’s possession, was
approximately $50,000.
   Appellant admitted to a Naval Criminal Investigative Service [NCIS]
agent that when he learned his command was aware he had two of the four
missing radios, he hid the radios and the pouches in the woods near his
house. When NCIS agents searched the location where he left the radios in
the woods, they were not there, though an antenna was left behind. Appel-



   3 There is no clear explanation on the limited record why Appellant had only two
radios, but four radio pouches. Appellant denied taking the other two missing radios.


                                         3
                    United States v. Kelly, NMCCA No. 202000031
                                Opinion of the Court

lant then stated that he might have returned to the woods and moved the
radios and pouches to a trash can. A search of the trash cans near Appellant’s
house revealed the two radios and four pouches.
    Pursuant to a plea agreement, Appellant pleaded guilty to violating a law-
ful general order by having five unregistered, privately-owned firearms in his
on-base home; wrongful disposition of military property by disposing of two
radios and four radio pouches in a trash can; wrongful appropriation of
military property for wrongfully appropriating the two radios and four radio
pouches; wrongful appropriation of the above-described other military proper-
ty found in his house; and obstruction of justice for concealing the two radios
and the four radio pouches in the woods and later placing them in a trash
can.
    As he had previously stated to NCIS, Appellant maintained during the
military judge’s providence inquiry, and again during his unsworn statement,
that he had only taken the two radios home in order to repair an “IP Trunk-
ing” issue to make himself look useful to his unit. Appellant is a computer
technician, but stated he had been assigned as a radio technician because
computer technicians “don’t really do their job as much.” 4 He explained that
he had recently joined the unit and wanted to do something to make himself
look useful. He stated he had trouble trying to figure out how to fix the
problem with the radios and took them home because he wanted to continue
working on them past his normal working hours.

                                    II. DISCUSSION

A. Charge III, Specification 1
    We review a military judge’s decision to accept a guilty plea for abuse of
discretion. 5 Guilty pleas will not be set aside on appeal unless there is “a
substantial basis in law and fact for questioning [such pleas].” 6 “A military
judge abuses this discretion if he fails to obtain from the accused an adequate
factual basis to support the plea—an area in which we afford significant
deference.” 7 A military judge may not accept a guilty plea unless he deter-
mines there is a sufficient factual basis for every element of the offenses to



    4   R. at 89.
    5   United States v. Simmons, 63 M.J. 89, 92 (C.A.A.F. 2006).
    6   United States v. Phillippe, 63 M.J. 307, 309 (C.A.A.F. 2006).
    7   United States v. Caldwell, 72 M.J. 137, 144 (C.A.A.F. 2013) (quoting United
States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008)).


                                             4
                   United States v. Kelly, NMCCA No. 202000031
                               Opinion of the Court

which the accused pleaded guilty. 8 “In determining on appeal whether there
is a substantial inconsistency, this Court considers the ‘full context’ of the
plea inquiry, including Appellant’s stipulation of fact.” 9 A providence inquiry
into a guilty plea must establish that the accused believes and admits he is
guilty of the offense, and the factual circumstances admitted by the accused
must objectively support the guilty plea. 10 “[I]n guilty-plea cases the quantum
of proof is less than that required at a contested trial.” 11 However, “mere
conclusions of law recited by an accused . . . are insufficient to provide a
factual basis for a guilty plea.” 12
    While we review a judge’s decision to accept a guilty plea for an abuse of
discretion, we review questions of law arising from the guilty plea de novo. 13
         [I]t is possible to have a factually supportable plea, yet still
         have a substantial basis in law for questioning it. This might
         occur where an accused knowingly admits facts that meet all
         the elements of an offense, but nonetheless is not advised of an
         available defense or states matters inconsistent with the plea
         that are not resolved by the military judge. 14
    “[I]t is long established as a matter of military law that a wrongful taking
alone does not constitute wrongful appropriation under Article 121.” 15 “This
military statute also requires that the wrongful taking be accompanied by an
‘intent temporarily to deprive or defraud another person of the use and
benefit of property or to appropriate it to his own use or the use of any person
other than the owner.’” 16 “A simple intent to interfere with lawful possession
of the Government will not suffice where it is also shown that a servicemem-
ber intended the property to be used ‘wholly’ for a ‘legitimate’ government




   8   Simmons, 63 M.J. at 92. See also Rule for Courts-Martial 910(e) Discussion.
   9   United States v. Goodman, 70 M.J. 396, 399 (C.A.A.F. 2011).
   10   United States v. Garcia, 44 M.J. 496, 497-98 (C.A.A.F. 1996).
   11   United States v. Pinero, 60 M.J. 31, 33 (C.A.A.F. 2004).
   12  United States v. Jordan, 57 M.J. 236, 239 (C.A.A.F. 2002) (quoting United
States v. Outhier, 45 M.J. 326, 331 (C.A.A.F. 1996)).
   13   Inabinette, 66 M.J. at 322.
   14   Id.
   15  United States v. McGowan, 41 M.J. 406, 411 (C.A.A.F. 1995) (citing United
States v. Norris, 8 C.M.R. 36 (C.M.A. 1953)).
   16   Id. (quoting Article 121(a)(2), UCMJ).


                                            5
                      United States v. Kelly, NMCCA No. 202000031
                                  Opinion of the Court

purpose.” 17 Thus, “an accused must intend to deprive the Government or a
unit thereof of more than mere possession of its property in order to be guilty
of wrongful appropriation.” 18
    In United States v. Taylor, the Court of Military Appeals found that
where “[t]he record of trial demonstrates the accused’s intention was merely
to facilitate maintenance work for the Government,” the “evidence is legally
insufficient to support the findings of guilty” to wrongful appropriation. 19 The
Taylor case involved a qualified mechanic who had driven a vehicle off base
at Camp Schwab, Okinawa, without express permission. 20 He was performing
a road test because the vehicle was having either a transmission or a clutch
malfunction. 21 The dispatcher, who would normally have been the one to give
permission for that specific trip, had issued the appellant a “trip ticket,” but
was taking a nap when the appellant actually left. 22 The court reasoned that
“even if the evidence as to standard operating procedure be construed as a
directive against removal, the evidence, in a light most favorable to the
Government, still shows no more than a violation of an order. Violation of an
order or regulation is not a violation of Article 121.” 23
    The Court of Appeals for the Armed Forces [CAAF] reached a similar con-
clusion in United States v. McGowan. 24 The court set aside the appellant’s
guilty plea to wrongful appropriation where he repaired and modified a
disabled vehicle in order to transport wounded Marines during the First Gulf
War. 25
   This case bears significant similarity to both McGowan and Taylor, as
Appellant stated multiple times during the providence inquiry that he took
the radios home in order to repair them:




   17   Id. at 412 (citing United States v. Sluss, 34 C.M.R. 168, 171 (C.M.A. 1964)).
   18   Id. at 412 (citations omitted).
   19  United States v. Taylor, 44 C.M.R. 274, 277 (C.M.A. 1972) (citing United States
v. Peterson, 3 C.M.R. 51 (C.M.A. 1952); United States v. Lyons, 28 C.M.R. 292 (C.M.A.
1959)).
   20   Id. at 275.
   21   Id.
   22   Id.
   23   Id. at 277 (citing United States v. Huggins, 31 C.M.R. 272 (1962)).
   24   McGowan, 41 M.J. at 406.
   25   Id. at 411.


                                             6
      United States v. Kelly, NMCCA No. 202000031
                  Opinion of the Court

 MJ: Who did you wrongfully appropriate this property for?
ACC: I appropriated it for myself to work on, sir.
 MJ: And you—did you say that that was in an effort to
     make yourself look better?
ACC: Yes, sir. I was getting obsessed with trying to figure
     out that problem that I mentioned, the trunking issue.
     I did see that before in my previous unit, and I didn’t
     know if we had ever figured it out. And I wasn’t in,
     like, complete contact with them at the time, so I was
     trying to figure it out, like how to fix this.
 MJ: And what did you intend to do with the property when
     you took it?
ACC: To—basically, sir, just trying to figure out the issue
     and make it go away.
 MJ: I understand that with regard to the two radios, but
     what about the four radio pouches?
ACC: They were just with the radios at the time. I used
     them to carry out the radios. They were just in them.
 MJ: Did you intend to wrongfully appropriate the radios
     and radio pouches?
ACC: Yes.
 MJ: Did you intend to return it?
ACC: Yes, sir.
 MJ: Did you in fact return it?
ACC: No, I did not.
 MJ: Did you intend to temporarily deprive the United
     States of the use and benefit of this property?
ACC: Yes, sir.
 MJ: Did you intend temporarily to appropriate the proper-
     ty to your own use or the use of someone other than
     the owner?
ACC: I didn’t use them per se, sir. All I did was work on
     them, trying to get them to work properly again.
 MJ: Well, I understand you didn’t use the radios for your
     own purposes, such as communicating with somebody


                             7
      United States v. Kelly, NMCCA No. 202000031
                  Opinion of the Court

      with the other radios. But by “use” in that fashion,
      what I mean is did you have any authority to take the
      radios home to work on them?
ACC: No, sir.
 MJ: And you did that, as you stated, for the purposes of
     making yourself look better at work?
ACC: Yes, sir.
 MJ: So you would agree that using them in that fashion—
     and again, by “using” them, I am referring to taking
     them home to work on them. So by doing so, did you
     intend to temporarily appropriate the property to your
     own use?
ACC: Yes, sir.
 MJ: And also in doing so, did you intend to temporarily
     deprive the United States of the use and benefit of the
     property?
ACC: Yes, sir.
 MJ: Did you have any legal justification or excuse for
     taking this property?
ACC: No, sir.
 MJ: Did you know your conduct was wrongful?
ACC: Yes, sir.
 MJ: Do you believe and admit your conduct was wrongful?
ACC: Yes, sir.
 MJ: Did anyone force or coerce you into taking this proper-
     ty?
ACC: No, sir.
 MJ: Could you have avoided taking this property if you
     had wanted to?
ACC: Yes, sir.
 MJ: Do you believe you have any legal defense to this
     offense?




                            8
                   United States v. Kelly, NMCCA No. 202000031
                               Opinion of the Court

           ACC: No, sir. 26
    The military judge seems to have recognized the potential issue raised by
Appellant’s statement that he took the radios home in order to try to fix them
to “look better at work.” However, rather than explore that line of inquiry
further, the military judge focused on whether Appellant believed he was
depriving the government of the “use” of the radios by taking them home to
work on without authority. This amounts to no more than an orders violation
of the sort our superior court rejected in Taylor. Thus, when the military
judge later asked whether Appellant believed he had a legal defense to the
offense and he stated, “No, sir,” this was a “mere conclusion[] of law.” 27 The
statements Appellant had been communicating throughout the inquiry were
raising a possible legal defense. While Appellant’s behavior in attempting to
hide the radios, having four radio pouches and only two radios, and the
amount of time that he possessed the radios without actually repairing or
returning them may give cause to doubt the accuracy of Appellant’s explana-
tion, nothing raised during the providence inquiry or in the stipulation of fact
contradicted that Appellant’s intent was, as he stated, to repair the radios to
make himself look useful to the unit.
    At a minimum, this was a matter inconsistent with the guilty plea and
should have been clearly resolved by the military judge. We find that the
factual circumstances admitted by Appellant do not objectively support the
guilty plea, that there is a substantial basis in law for questioning it, and
that the military judge abused his discretion in accepting it. As a result, we
set aside and dismiss Specification 1 of Charge III in our decretal paragraph.

B. Sentence Reassessment
    Having set aside and dismissed Appellant’s conviction for wrongful ap-
propriation under Specification 1 of Charge III, we must determine if we are
able to reassess Appellant’s sentence. We have “broad discretion” when
reassessing sentences. 28 However, we can only reassess a sentence if we are
confident “that, absent any error, the sentence adjudged would have been of
at least a certain severity . . . .” 29 A reassessed sentence must not only “be




   26   R. at 95-98.
   27   See Jordan, 57 M.J. at 239.
   28   United States v. Winckelmann, 73 M.J. 11, 15 (C.A.A.F. 2013).
   29   United States v. Sales, 22 M.J. 305, 308 (C.M.A. 1986).


                                            9
                   United States v. Kelly, NMCCA No. 202000031
                               Opinion of the Court

purged of prejudicial error [but] also must be ‘appropriate’ for the offense[s]
involved.” 30
    In determining whether to reassess a sentence or to order a sentencing
rehearing, we consider the factors set forth by CAAF in United States v.
Winckelmann: (1) whether there has been a dramatic change in the penalty
landscape and exposure; (2) the forum of the court-martial; (3) whether the
remaining offenses capture the gravamen of the criminal conduct and wheth-
er significant or aggravating circumstances remain admissible and relevant;
and (4) whether the remaining offenses are those the appellate court has
experience and familiarity with and “can reliably determine what sentence
would have been imposed at trial.” 31
    Considering all of the Winckelmann factors and the circumstances of this
case, we find that we can reassess the sentence and it is appropriate for us to
do so. The penalty landscape is relatively unchanged, with the maximum
confinement being reduced from 18 years 32 to 17 years and six months, while
the adjudged sentence only included eight months’ confinement (further
reduced by operation of the plea agreement suspending confinement in excess
of six months). The remaining offenses capture the gravamen of the criminal
conduct and aggravating circumstances.
    We can confidently and reliably determine that, absent the error, Appel-
lant’s sentence would still include reduction to E-1, confinement for eight
months, and a bad-conduct discharge. We find this sentence to be an appro-
priate punishment for the remaining convictions and this offender—thus
satisfying the requirement for a reassessed sentence both purged of error and
appropriate. 33

                                  III. CONCLUSION

   Specification 1 of Charge III is SET ASIDE and DISMISSED. The re-
maining findings and the sentence as reassessed are AFFIRMED.
   Senior Judge GASTON and Judge STEWART concur.




   30   Id.
   31   Winckelmann, 73 M.J. at 15-16.
   32   The military judge merged two of the specifications for sentencing.
   33   Sales, 22 M.J. at 308.


                                           10
United States v. Kelly, NMCCA No. 202000031
            Opinion of the Court

              FOR THE COURT:




              RODGER A. DREW, JR.
              Clerk of Court




                    11